Citation Nr: 9911730	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-43 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for erosive gastritis.

2.  Entitlement to service connection for endometriosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel
INTRODUCTION

The veteran had active service from August 1983 to 
November 1992.  

This appeal arises from a January 1994 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for erosive gastritis.  A later rating 
decision of July 1995 denied service connection for 
endometriosis.  In November 1996, the Board remanded the case 
to the RO for further development.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran has chronic erosive gastritis.  

2.  The veteran does not have endometriosis.


CONCLUSION OF LAW

The veteran's claims for service connection for erosive 
gastritis and endometriosis are not well-grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and her representative contend, in essence, that 
service connection is warranted for erosive gastritis and 
endometriosis based upon service incurrence.  She asserts 
that she developed erosive gastritis from medication for 
chronic fatigue syndrome.  Although she no longer takes the 
medication and the problem has resolved, she claims that she 
now has chronic gastritis.  Regarding endometriosis, she 
contends that since she was experiencing pelvic pain prior to 
service separation, as documented in her service medical 
records, there is evidence of endometriosis at that time.  
She maintains that endometriosis was diagnosed 2 1/2 months 
after service discharge.  

Background

Service medical records show that the veteran underwent a 
Commissioning examination in September 1982 with no 
complaints, findings or diagnosis of erosive gastritis or 
endometriosis.  

In May 1984, the veteran was seen complaining of being up 
most of the night vomiting.  She also had bitemporal 
headaches and stomach pain.  The assessment was viral 
gastritis.  

In December 1984 and January 1985, the veteran received 
treatment for abdominal pain.  In December 1984, she gave a 
six week history of abdominal pain, crampy in nature, worse 
on an empty stomach and not helped by Mylanta.  The 
assessment was rule out peptic ulcer disease.  In 
January 1985, she indicated that she was doing well on 
Tagamet, and that her abdominal pain was nearly gone.  The 
assessment was questionable gastritis vs. small ulcer, not 
noted on upper gastrointestinal series (UGI).  That same 
month, she was seen for a refill for her birth control pills.  
It was noted that she had been on Norinyl 1/50 without 
problems for the first two cycles.  When she began to take 
Tagamet during the third cycle, she had some break through 
bleeding.  

In February 1985, it was noted that the veteran had a several 
months history of left upper quadrant pain, relieved by 
eating.  There was no radiation of pain.  She initially had 
diarrhea.  She had a family history of ulcers.  She was not 
on medication at the time of the examination.  An UGI proved 
normal.  Physical examination revealed the abdomen to be 
soft, flat and non tender.  There were no masses, and bowel 
sounds were normal.  The assessment was probable irritable 
bowel syndrome (IBS), resolved.  
In March 1987 the veteran underwent a tissue examination to 
evaluate an endocervical polyp.  The microscopic diagnosis 
was benign endocervical polyp showing severe, acute and 
chronic inflammation.   

In May 1987, the veteran was hospitalized after she noticed 
that vaginal spotting was becoming progressively worse to the 
day of hospital admission.  She indicated that she was 
hemorrhaging on admission.  Physical examination revealed the 
abdomen to be tender, suprapubically.  The cervix was closed, 
there was blood in the vagina and the uterus was normal size 
but tender.  The impression was dysfunctional uterine 
bleeding versus endometritis.  During hospitalization, a 
dilation and curettage (D&C) was done to stop the bleeding, 
finding about 5 cc of endometrial curettings.  This was sent 
to pathology and reported back as acute endometritis.  
Postoperatively, she was place on intravenous (IV) Myfoxin 
for her endometritis.  She continued with low abdominal pain.  
She later developed nausea, vomiting and diarrhea.  The 
impression was acute gastroenteritis.  The Myfoxin was 
discontinued in case the veteran was experiencing drug-
induced colitis.  She was started on Vibramycin and Flagyl 
IV.  She recovered promptly and was discharged home.  The 
discharge diagnosis was endometritis treated with D&C and IV 
antibiotics.  

In June 1987, the veteran was seen in the OB/GYN clinic for 
follow-up after her treatment for endometritis.  A pelvic 
examination proved normal.  The assessment was resolved 
endometritis.  

In July 1988, the veteran underwent an UGI with small bowel 
follow through.  The swallowing mechanism and esophagus 
appeared normal.  No hiatal hernia or reflux was 
demonstrated.  The stomach showed good peristalsis and 
emptied rapidly.  No erosion was seen.  The duodenal bulb and 
sweep were within normal limits.  Barium transited the small 
bowel in a normal pattern.  There was no mass effect and the 
mucosal pattern was normal.  Spot films of the terminal ileum 
showed no abnormality.  The impression was normal findings.  

The veteran underwent a pelvic ultrasound in November 1989.  
The uterus was of normal size, position and contour with no 
endometrial thickening.  The ovaries were of normal size and 
contour.  

In May 1991, the veteran underwent uterine curettings and was 
diagnosed with benign early secretory endometrium.  

In July 1992, the veteran underwent endocervical curettings 
and was diagnosed with mucosa and fragmented benign 
endocervical tissue.  

In February 1993, the veteran was hospitalized for treatment, 
including surgery, for right inguinal hernia with 
endometriosis.  A pelvic sonogram showed no abnormality.  A 
lab specimen report from the surgery indicated that a frozen 
section showed a hydrocele with marked endometriosis.  
Endometriosis syndrome was diagnosed in the course of follow-
up outpatient treatment.  In April 1993, an examiner stated 
that they would hold off on laparoscopy given the veteran's 
debilitating condition.  

In May 1993, the veteran was seen at two different military 
hospitals for stomach problems.  She underwent a 
esophagogastroduodenoscopy (EGD) that revealed erosive 
gastritis.  Tagamet, antacids and avoidance of non-steroidal 
anti-inflammatory drugs (NSAID) were recommended.  

In June 1993, the veteran was seen for a variety of ailments.  
It was noted that her peptic ulcer disease (PUD) was stable.  
It was also noted that the veteran had known endometriosis 
confirmed via biopsy.  Later that month, the veteran was 
noted to have return of gastrointestinal (GI) upset with the 
restitution of medications.  In July 1993, she was seen 
complaining that milk products caused pain and citrus fruit 
made the pain worse.  The assessment was chronic gastritis 
from NSAID.  

A November 1993 VA GYN consultation was requested to evaluate 
the veteran's current residuals from endometriosis.  The 
examiner stated that the veteran had endometriosis documented 
by the February 1993 pathology report.  The examiner 
concurred with the plan that the veteran continue her use of 
Depo Provera.  On November 1993 VA general medical 
examination, it was noted that the veteran had been 
gastroscoped and treated for erosive gastritis.  Her last EGD 
revealed healing of this problem.  She was treated with 
Cyotec when she took Motrin or NSAID to prevent recurrence of 
the problem.  The diagnosis was erosive gastritis, healed.  

In March 1994, the veteran was seen at Travis AFB Hospital 
with a history of endometriosis.  The assessment was 
endometriosis, status post successful treatment with Lupon, 
now having recurrence of the symptoms.  The examiner referred 
the veteran to a gynecologist for treatment of endometriosis 
and told her that if a second round of Lupon failed or her 
symptoms recurred again, surgical ablation was recommended.   

In September 1994, the veteran was seen for epigastric pain 
aggravated by NSAID use.  The examiner indicated that there 
was no documented history of peptic ulcer disease (PUD) and 
that further work-up was not indicated if the veteran's 
symptoms resolved after NSAID use or were adequately 
controlled with acid suppression.  The examiner stated that 
he would favor a repeat EGD if the symptoms were not 
controlled.  

At a personal hearing before a hearing officer at the RO in 
November 1994, the veteran testified that she believed that 
she had endometriosis  in service because she was initially 
diagnosed with the disorder 2 1/2 months after her release from 
service.  She also testified that she had erosive gastritis 
resulting from medication she was provided for her service 
connected chronic fatigue syndrome.  She indicated that she 
had an EGD in May 1993 which revealed erosive gastritis.  

In November 1994 the veteran was seen at the Thomas-Davis 
Medical Center with increased gastrointestinal complaints.  
She was instructed to restart Zantac and to follow-up if 
there was no relief.  

The veteran was seen by VA in January 1995 for problems 
including a gastrointestinal disorder as a result of 
nonsteroidal anti-inflammatory medication.  It was noted that 
she had just completed a two month course of Tagamet therapy.  
At the time of the examination, there were no GI system 
problems.  

In February 1996, the veteran underwent an UGI endoscopy.  
There were no gastritis or erosions.  The bulb and duodenal 
mucosa were normal.  The impression was normal examination.  
The examiner recommended that the veteran continue Tagamet 
and Dolobid intake.  

In March 1997, the veteran's records were reviewed regarding 
a possible diagnosis of endometriosis.  The examiner noted 
that the veteran had a long history of multiple gynecological 
problems consisting of what could now, after pap-smear, be 
considered atypical cells of undetermined etiology.  Follow-
up was being done without treatment of cervical polyps which 
had been removed.  It was also noted that a past laparoscopy 
was clear and a surgery for a right inguinal hernia where a 
blood-filled sac was noted by the surgeon.  The final 
pathological report from this was considered essential 
regarding a diagnosis of endometriosis.  Endometriosis was 
described as a pathological diagnosis, not diagnosed on the 
veteran's last laparoscopy in 1991.  

The veteran underwent VA GI examination in April 1997.  She 
complained of erosive gastritis when on Anaprox.  When she 
was not taking Anaprox, there were no erosions.  An EGD in 
February 1996 showed normal mucosa on the medication Relafen.  
Physical examination revealed the veteran's abdomen was soft 
with no significant tenderness, masses or megaly.  The 
sigmoid was rolled and there were normal bowel sounds.  The 
veteran did not have anemia, vomiting, recurrent hematemesis 
or melena. She had left upper quadrant pain.  The diagnosis 
was past NSAID gastropathy.  The veteran was not on NSAID at 
the time of the examination and there were no GI symptoms at 
that time.  

A VA summary from surgical and pathological reports was done 
in September 1997 for the possibility of endometriosis.  It 
was noted that her discharge summary for hiatal hernia 
surgery in February 1993showed there was endometrial tissue 
in the right inguinal hernia sac, however, on surgical 
report, that was questionable on frozen section.  There was 
no pathological report on the hernia sac.  The veteran had 
intermittent and pelvic pain at the time the diagnostic 
endometriosis was noted.  In July 1997, biopsies were taken 
from the usual areas where endometriosis was found.  Notably, 
the uterosacral ligaments and both ovarian fossas on 
pathological report were noted to be negative for 
endometriosis.  The veteran's appendix was within normal 
limits.  There were some adhesions just above the cecal area 
and the ascending right colon to the side wall.  These 
adhesions were lysed.  The colon moved freely at that time 
and the surgery concluded with the complete postoperative 
diagnosis of abdominal pain.  Visual and biopsy examinations 
were negative for endometriosis with some lysis of adhesions 
from the right large colon to the side walls.  The examiner 
stated that because of the pathology found in May 1987 (D&C 
showed endometriosis) while the veteran was on active duty, 
it was likely that the diagnosis of endometriosis had it's 
inception prior to military discharge.  

In March 1998, the September 1997 examiner sought to clarify 
the June 1997 laparoscopy report.  It was noted that the 
June 1997 laparoscopy did not show endometriosis on 
visualization or on biopsy.  This examiner indicated that the 
veteran did not have a substantiated documentation of 
endometriosis.  The only time endometriosis was mentioned was 
the possibility of endometriosis in the inguinal hernia sac 
which would be an unlikely place to have endometriosis and 
the pathological report, according to the examiner, was 
missing from the record and was unavailable for review.  The 
veteran's pelvic pain was discussed as possible endometriosis 
in the record, but was not substantiated with laparoscopy 
diagnosis.  She did have endometritis in May 1987.  A D&C 
would not have been diagnostic for endometriosis.  The 
examiner stated that endometritis is an irritation of the 
lining of the uterus and is not the same as endometriosis.  
Summarizing, the examiner stated that there was no documented 
evidence of endometriosis in the veteran's claims file.  The 
possibility of endometriosis in the hernia sac was extremely 
unlikely.  The laparoscopy visual and biopsy diagnosis of 
September 1997 was negative for endometriosis.  There was no 
diagnostic evidence of endometriosis in the claims file or at 
the time of the laparoscopy.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis). Second, there must be 
evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability.  

It is the veteran's contention that she has endometriosis 
which was incurred in service.  She also maintains that she 
has erosive gastritis due to medication for her service-
connected chronic fatigue syndrome.  However, the medical 
evidence of record does not support these contentions.  As 
was noted above, to sustain a well-grounded claim, the 
veteran must satisfy three elements.  The threshold of these 
elements is that there must be competent evidence of a 
current disability (a medical diagnosis).  See Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Here, the medical evidence 
does not show that the veteran has endometriosis.  She did 
have acute endometritis in service, but as was indicated by a 
VA examiner who reviewed the record in 1998, endometritis is 
not the same as endometriosis.  Although the records report a 
possibility of endometriosis of the hernia sac, a specialist 
who reviewed the record in March 1998 indicated this was 
extremely unlikely.  As there is no medical evidence that 
substantiates that the veteran now has endometriosis, the 
veteran has failed to meet the first element of a well 
grounded claim.  Consequently, service connection for such 
disability is not warranted.  

Regarding erosive gastritis, the veteran again has not met 
the first element of a well grounded claim, i.e.,  medical 
evidence of a present disability.  Although the record shows 
instances of gastric complaints by the veteran, her most 
recent VA upper GI endoscopy, in February 1996, revealed no 
abnormality.  Moreover, the veteran's erosive gastritis has 
always been associated with the use of NSAIDs and her 
examinations have always been negative, stable or normal when 
she was not using such drugs.  On one occasion, in July 1993, 
there was a diagnostic assessment of chronic gastritis from 
NSAID.  However, the pathology report connected with that 
examination was negative.  The only other support for the 
veteran's contention that her erosive gastritis was not 
acute, but is a chronic disability is in her own assertion of 
such during personal hearing testimony.  It is well 
established that laypersons are not competent to provide 
testimony when an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  (See also Moray v. Brown, 
5 Vet.App. 21 (1993) wherein the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999 (Court) commented 
that lay assertions of medical causation will not suffice 
initially to establish a well-grounded claim).  Therefore, 
the veteran again has not established the first element 
necessary to well-ground her claim.  Hence, service 
connection for erosive gastritis is not warranted.  


ORDER

Service connection for endometriosis and erosive gastritis is 
denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

